Judgment, Supreme Court, New York County (Renee White, J.), rendered February 23, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). While the court permitted the People to elicit that defendant had ten prior misdemeanors and two prior felonies within the previous ten years, it precluded them from identifying any of the convictions or eliciting any of their underlying facts.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.